COURT OF APPEAL, FIRST CIRCUIT
                                                   STATE OF LOUISIANA




RE:    Docket Number         2021 -CA -0565



C. M. J.

                             Versus - -
                                                                    22nd Judicial District Court
L. M. C., wife of C. M. J.                                          Case #:   201113039
                                                                    St. Tammany Parish




On Application for Rehearing filed on 06/ 07/ 2022 by C. M. J.
Rehearing '             b c̀--f\x--C




                                                                                             z




                                                                                 J.                onald




                                                                                      Micha17              ti




                                                                                 Walter I. Lanier




                                                                                 Elizabeth   Wolfe




Date       J U N 1 6 2022

   A•Saj
Rodd Naquin, Clerk